DETAILED ACTION
This action is a response to an application filed on 6/22/2021 in which claims 1-29 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11 and 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benco et al. (Pub. No.: 20050020243), herein Benco and Harris et al. (Pub. No.: 2009/0312031, herein Harris).
	As to claim 1, Benco teaches a method performed by a processor of a wireless user equipment (UE) for maintaining communication links with a base station of a wireless communication network, the method comprising: 
	establishing with a base station a communication link supporting communication services between the UE and the base station (Benco Fig. 1 communication link between BS and UE); and 

	Benco does not teach

	transmitting a message to the base station indicating a temporary change in service availability of the UE before the temporary change in service availability occurs

	However Harris does teach

	transmitting a message to the base station indicating a temporary change in service availability of the UE before the temporary change in service availability occurs (Harris [0013] The event monitor (UE) 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris because Harris teaches us [0011] The present invention provides a method and system for managing localized event generated overload of a communication network. A technique is used to predict when there is going to be a spike in demand, and subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people.


	As to claim 9, Benco teaches a  wireless user equipment (UE), comprising: a wireless transceiver; and a processor coupled to the wireless transceiver and configured to:
	 establishing with a base station a communication link supporting communication services between the UE and the base station (Benco Fig. 1 communication link between BS and UE);;  and 

	Benco does not teach
	transmit a message to a base station indicating a temporary change in service availability of the UE before the temporary change in service availability occurs

	However Harris does tach
	transmit a message to a base station indicating a temporary change in service availability of the UE before the temporary change in service availability occurs (Harris [0013] The event monitor 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change)
 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.

	As to claim 17, Benco teaches a  method performed by a processor of a base station in a wireless communication network for maintaining wireless communications with a wireless user equipment (UE), the method comprising: establishing with the UE a communication link supporting communication services between the UE and the base station (Benco Fig. 1 communication link between BS and UE);
	taking an action in response to the message from the UE to accommodate the indicated temporary change in service availability (Benco [0056] activate a nationwide calling plan);   



	Benco does not teach
	receiving a message from the UE indicating a temporary change in service availability of the UE

	However Harris does teach
	receiving a message from the UE indicating a temporary change in service availability of the UE (Harris [0013] The event monitor 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change)
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.

	As to claim 26, Benco teaches a base station, comprising:
	 a processor configured with processor-executable instructions to perform operations comprising (Benco Fig. 1 BS);:
	 establishing with a wireless user equipment (UE) a communication link supporting communication services between the UE and the base station (Benco Fig. 1 communication link between BS and UE);
	taking an action in response to the message from the UE to accommodate the indicated temporary change in service availability (Benco [0056] activate a nationwide calling plan);

	Benco does not teach
	receiving a message from a wireless user equipment (UE) indicating a temporary change in service availability of the UE

	However Harris does teach
	receiving a message from a wireless user equipment (UE) indicating a temporary change in service availability of the UE (Harris [0013] The event monitor 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change)
 and 
	

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.

	As to claim 2, the combination of Benco and Harris teach the method of claim 1, further comprising transmitting a message to the base station requesting resumption of full service following conclusion of the temporary change in service availability (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)

	Claim 10 is rejected for the same reasons stated in claim 2.

	As to claim 3, the combination of Benco and Harris teach the method of claim 1, wherein transmitting the message to the base station indicating the temporary change in service availability of the UE before the temporary change in service availability occurs comprises at least one of: transmitting a message indicating an immediate change in service availability; transmitting a message indicating a future time when a change in service availability will occur; including a time schedule of temporary changes in service availability of the UE in the message transmitted to the base station; transmitting a message indicating a time and duration when the UE will experience the temporary change in service availability; transmitting a message indicating one or more services or procedures that the UE will not be able to perform during the temporary change in service availability; 51Attorney Docket No.: 206896 transmitting a message indicating one or more services or procedures that the UE will be able to perform during the temporary change in service availability (Benco [0056] activate a nationwide calling plan); or transmitting a message requesting the base station to inform the UE of one or more settings or parameters that the UE should implement after the temporary change in service availability is over.  
	Claim 11 is rejected for the same reasons stated in claim 3.

	As to claim 18, the combination of Benco and Harris teach the method of claim 17, further comprising: receiving a message from the UE requesting resumption of service following a change in service availability (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)
; and resuming full service with UE in response to receiving the message from the UE requesting resumption of service (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)
  
	As to claim 19, the combination of Benco and Harris teach the method of claim 17, wherein taking an action in response to the message from the UE comprises at least one of: avoiding declaring the UE is out of service during an indicated temporary change in service availability; transmitting a message to the UE acknowledging or accepting a temporary change in service availability (Benco [0056] activate a nationwide calling plan);  determining one or more adjustments to settings, parameters or procedures related to the indicate temporary change in service availability, and transmitting a message to the UE directing the UE to implement the one or more adjustments to settings, parameters or procedures during the indicate temporary change in service availability; determining whether the indicated temporary change in service availability is acceptable, and transmitting a message to the UE directing the UE to not implement the indicated temporary change in service availability in response to determining that the indicated temporary change in service availability is not acceptable; determining one or more procedures to be implemented by the UE during the temporary change in service availability, and transmitting a message to the UE 56Attorney Docket No.: 206896 directing the UE to implement the one or more procedures to be implemented by the UE during the temporary change in service availability; or determining one or more procedures to be implemented by the UE after the temporary change in service availability, and transmitting a message to the UE directing the UE to implement the one or more procedures to be implemented by the UE after the temporary change in service availability.  

	Claim 28 is rejected for the same reasons stated in claim 19.
	As to claim 20, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE indicating an immediate change in service availability, taking an action in response to the message from the UE comprises maintaining a link with the UE during the immediate change in service availability (Benco [0056] activate a nationwide calling plan);   

	As to claim 21, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE indicating a future time when a change in service availability of the UE will occur, taking an action in response to the message from the UE comprises scheduling communications to the UE and maintaining a link with the UE during the indicated future time when the change in service availability occurs  (Harris [0013] The event monitor (UE) 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.

	As to claim 22, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE including a time schedule when changes in service availability of the UE will occur, taking an action in response to the message from the UE comprises scheduling communications to the UE and maintaining a link with the UE during periods of changed UE service availability identified in the time schedule.  (Harris [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.


	As to claim 23, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE indicates a time and duration when the UE will experience the temporary change in service availability, taking an action in response to the message from the UE comprises maintaining a link with the UE at the indicated time and for the indicated duration while communications with the UE are not possible (Harris Fig. 2 duration [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.


	As to claim 24, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE indicates one or more services or procedures that the UE will not be able to perform during the temporary change in service availability, taking an action in response to the message from the UE comprises avoiding requesting or expecting the indicated one or more services or procedures that the UE will not be able to perform and maintaining a link with the UE during the temporary change in service availability (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)


	As to claim 25, the combination of Benco and Harris teach the method of claim 17, wherein in response to the message received from the UE indicating one or more services or procedures that the UE will be able to perform during the temporary change in service availability, taking an action in response to the message from the UE comprises limiting interactions with the UE to the indicated one or more services or procedures that the UE will be able to perform during the temporary change in service availability (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)
  

	As to claim 27, the combination of Benco and Harris teach the base station of claim 26, wherein the processor is configured with processor-executable instructions to perform operations further comprising: 58Attorney Docket No.: 206896 receiving a message from the UE requesting resumption of service following the temporary change in service availability (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)
 and resuming full service with UE in response to receiving the message from the UE requesting resumption of service (Benco [0058] the mobile device may request a change in the service and [0057] the mobile device dials a specific sequence to notify the wireless network to deactive the nationwide plan (temporary plan) and return to normal service)
 

	As to claim 28, the combination of Benco and Harris teach the base station of claim 26, wherein the processor is configured with processor-executable instructions to perform operations such that:
	 in response to the message received from the UE indicating an immediate change in service availability, taking an action in response to the message from the UE comprises maintaining a link with the UE during the immediate change in service availability (Benco [0056] activate a nationwide calling plan);   
	 in response to the message received from the UE indicating a future time when a change in service availability of the UE will occur, taking an action in response to the message from the UE comprises scheduling communications to the UE and maintaining a link with the UE during the indicated future time when the change in service availability occurs (Harris [0013] The event monitor (UE) 102 is operable to receive input 112 indicating a status change of an event and generate an output 114 to the communication network indicating that loading of the communication will be increasing in response to the status change (Harris Fig. 2 duration [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)
 
	in response to the message received from the UE indicates a time and duration when the UE will experience the temporary change in service availability, taking an action in response to the message from the UE comprises maintaining a link with the UE at the indicated time and for the indicated duration while communications with the UE are not possible (Harris Fig. 2 duration [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris for the same reason stated in claim 1.


	in response to the message received from the UE including a time schedule when changes in service availability of the UE will occur; and
	 taking an action in response to the message from the UE comprises scheduling communications to the UE and maintaining the link with the UE during periods of changed UE service availability identified in the time schedule Harris [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)
	 in response to the message received from the UE indicates one or more services or procedures that the UE will not be able to perform during the temporary change in service availability, taking an action in response to the message from the UE comprises avoiding requesting or expecting the indicated one or more services or procedures that the UE will not be able to perform and maintaining a link with the UE during the temporary change in service availability; or 
	60Attorney Docket No.: 206896 in response to the message received from the UE indicating one or more services or procedures that the UE will be able to perform during the temporary change in service availability, taking an action in response to the message from the UE comprises limiting interactions with the UE to the indicated one or more services or procedures that the UE will be able to perform during the temporary change in service availability (Harris Fig. 2 duration [0011] subsequently limit high bit rate services during such demand peak to provide suitable communication services to the most people)


Claim(s) 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benco, Harris et al. (Pub. No.: 2009/0312031, herein Harris and da Silva et al. (Pub. No.: 2018/0302914), herein da Silva.
	As to claim 4, the combination of Benco and Harris teach the method of claim 1, 

	Benco nor Harris teach
	further comprising suspending radio resource management functionality by the UE during the temporary change in service availability
	

	However da Silva does teach 
	further comprising suspending radio resource management functionality by the UE during the temporary change in service availability (DaSilva [0132] The UE indication could be an explicit indication in message 3 that the UE has no more UL data to transmit, such as a buffer status report (BSR), or could be an equivalent indication such as an explicit Suspend Request or remain in RRC_INACTIVE indication the network may send the Suspend message to allow the UE remain in RRC_INACTIVE)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris with DaSilva, because DaSilva teaches us [0004] In order to reduce signaling overhead and the associated processing load in the network for small data transmission, Service and System Aspects (SA)2 and Radio Access Network (RAN) Working Groups concluded that a solution for LTE would be introduced in Release 13, the solution allowing a Radio Resource Control (RRC) connection to be suspended and subsequently resumed, thus minimizing the need to go through the full signaling procedure for transitioning from an idle state RRC_IDLE to a connected state RRC CONNECTED for small data transmissions. 

	Claim 12 is rejected for the same reason stated in claim 4.

	As to claim 5, the combination of Benco, Harris and da Silva teach the method of claim 1, further comprising entering an idle radio resource control state during the temporary change in service availability (DaSilva [0131] the Suspended mode of the state RRC_IDLE)

		It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris with DaSilva for the same reasons stated in claim 4. 
	Claim 13 is rejected for the same reason stated in claim 5

.
	As to claim 6, the combination of Benco, Harris and da Silva teach the method of claim 1, further comprising: 
	receiving a message from the base station responding to the message transmitted to the base station (DaSilva [0132] the network may send the Suspend message to allow the UE remain in RRC_INACTIVE); and
	 implementing instructions in the message received from the base station, wherein implementing instructions in the message received from the base station comprises one of: 	implementing an indicated temporary change in service availability in response to the message received from the base station acknowledging or approving the temporary change in service availability; 	implementing service settings, parameters or procedures related to the temporary change in service availability indicated in the message received from the base station (da Silva [0136] then the network can treat the UE as suggested by the UE indication, that is immediately suspend the UE) or
	 attempting to maintain service with the base station in response to the message received from the base station rejecting the temporary change in service availability.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris with DaSilva for the same reasons stated in claim 4. 

	Claim 14 is rejected for the same reason stated in claim 6.


	As to claim 7, the combination of Benco, Harris and da Silva teach the method of claim 1, further comprising: receiving a message from the base station including information for one or more procedures to be implemented by the UE during the temporary change in service availability (da Silva [0136] then the network can treat the UE as suggested by the UE indication, that is immediately suspend the UE); and implementing the one or more procedures during the temporary change in service availability (da Silva [0136] then the network can treat the UE as suggested by the UE indication, that is immediately suspend the UE)
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Benco and Harris with DaSilva for the same reasons stated in claim 4. 

	
	Claim 15 is rejected for the same reason stated in claim 7.

	As to claim 8, the combination of Benco, Harris and da Silva teach the method of claim 1, further comprising: receiving a message from the base station including information for one or more procedures to be implemented by the UE after the temporary change in service availability (Benco [0053] the wireless network determines if the subscriber had a temporary service plan that recently expired (e.g., within the last month, since the last billing cycle, etc.). Next, at step 110, if a temporary service plan recently expired, the wireless network sends a message to the MS informing the user that a temporary service plan has recently expired. Then, the wireless network continues to process the call and the wireless service provider determines charges for the call according to the existing or normal service plan (step 112).; and implementing the one or more procedures upon resuming service following the temporary change in service availability (Benco [0053] the wireless network determines if the subscriber had a temporary service plan that recently expired (e.g., within the last month, since the last billing cycle, etc.). Next, at step 110, if a temporary service plan recently expired, the wireless network sends a message to the MS informing the user that a temporary service plan has recently expired. Then, the wireless network continues to process the call and the wireless service provider determines charges for the call according to the existing or normal service plan (step 112).;

Claim 16 is rejected for the same reasons stated in claim 8..  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467